Case 3:19-cv-00182-PRM Document 1-1 Filed 07/08/19 Page 1 of 2
        Case 3:19-cv-00182-PRM Document 1-1 Filed 07/08/19 Page 2 of 2



                              Counsel for Other Defendants



Priscila M. Castillo                       Peter Huston (pro hac vice)
priscilla@mosslegalsolutions.com           BAKER BOTTS LLP
MOSS LEGAL GROUP PLLC                      101 California Street, Suite 3600
5845 Cromo Dr., Suite 2                    San Francisco, CA 94111
El Paso, Texas 79912                       T: 415.291.6211
T: 915-703-7307                            F: 415.291.6311
F: 915-703-7618                            peter.huston@bakerbotts.com
Counsel for Defendant Recom AG

                                           Matthew B. Allen
David Mirazo, Esq.                         BAKER BOTTS LLP
MOUNCE, GREEN, MYERS, SAFI, PAXSON &       One Shell Plaza
GALATZAN P.C.                              910 Louisiana Street
100 N Stanton Street, Suite 1000           Houston, Texas 77002-4995
El Paso, TX 79901                          T: 713-229-1103
T. 915-532-200                             F: 713-229-2803
F. 915-541-1526                            matt.allen@bakerbotts.com
mirazo@mgmsg.com
Counsel for Defendant MKG Gmbh             J. Scott Mann
Montagebau Karl Glöbel                     KEMP SMITH LLP
                                           221 N. Kansas, Suite 1700
                                           El Paso, Texas 79901
                                           T: 915-533-4424
                                           F: 915-546-5360
                                           scott.mann@kempsmith.com
                                           Counsel for Defendants Flextronics
                                           International USA, Inc., and Flextronics
                                           Automotive USA (Texas), LLC
